DETAILED ACTION
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 10-13, 19, 20, 23 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abedi (USPN 7,961,591).
Regarding claim 1, Abedi teaches a method of wireless communication in a wireless communication network, the method comprising, at a wireless communication apparatus: obtaining a predetermined sequence of peak reduction tones (PRTs) corresponding to a set of granted resources comprised of a plurality of tones [Col. 14, line 57 – Col. 15, line 15, set of PRTs is obtained using the technique described in the reference which corresponds to the set of granted resources]; mapping a set of data to a first subset of the plurality of tones outside of the predetermined sequence of PRTs [Col. 40, line 62 – Col. 41, line 49, a first set of data is mapped to resources outside of the predetermined sequence of PRTs]; mapping a set of PRTs to a second subset of the plurality of tones within the predetermined sequence of PRTs [Col. 40, line 62 – Col. 41, line 49, a second set of data is mapped to resources within the predetermined sequence of PRTs]; canceling at least one peak of a time domain representation of the first subset of the plurality of tones using a time domain representation of the second subset of the plurality of tones [Col. 41, line 54 – Col. 42, line 2, peak signals are eliminated in time domain using clipping algorithm]; and transmitting a transmitted waveform comprising the first subset of the plurality of tones and the second subset of the plurality of tones [Col. 41, lines 43-49, waveform comprising first and second subset of tones is transmitted].
Regarding claims 2, 11, 20 and 24, Abedi teaches only the first subset of the plurality of tones is intended to be decoded [Col. 40, lines 6-22].
Regarding claims 3 and 12, Abedi teaches the wireless communication apparatus is pre-configured with the predetermined sequence of PRTs corresponding to the set of granted resources [Col. 40, lines 6-53].
Regarding claims 4 and 13, Abedi teaches the set of granted resources comprise at least one of: a non-contiguous set of resource blocks, or a non-contiguous set of subcarriers [Col. 40, lines 6-22].
Regarding claim 10, Abedi teaches a wireless communication apparatus in a wireless communication network, comprising: a wireless transceiver [Fig. 13, 202, 204]; a memory [Col. 41, lines 11-21]; and a processor coupled to the wireless transceiver and the memory, wherein the processor and the memory are configured to: obtain a predetermined sequence of peak reduction tones (PRTs) corresponding to a set of granted resources comprised of a plurality of tones [Col. 14, line 57 – Col. 15, line 15, set of PRTs is obtained using the technique described in the reference which corresponds to the set of granted resources]; map a set of data to a first subset of the plurality of tones outside of the predetermined sequence of PRTs [Col. 40, line 62 – Col. 41, line 49, a first set of data is mapped to resources outside of the predetermined sequence of PRTs]; map a set of PRTs to a second subset of the plurality of tones within the predetermined sequence of PRTs [Col. 40, line 62 – Col. 41, line 49, a second set of data is mapped to resources within the predetermined sequence of PRTs]; cancel at least one peak of a time domain representation of the first subset of the plurality of tones using a time domain representation of the second subset of the plurality of tones [Col. 41, line 54 – Col. 42, line 2, peak signals are eliminated in time domain using clipping algorithm]; and transmit a transmitted waveform comprising the first subset of the plurality of tones and the second subset of the plurality of tones [Col. 41, lines 43-49, waveform comprising first and second subset of tones is transmitted].
Regarding claim 19, Abedi teaches a wireless communication apparatus in a wireless communication network, comprising: means for obtaining a predetermined sequence of peak reduction tones (PRTs) corresponding to a set of granted resources comprised of a plurality of tones [Col. 14, line 57 – Col. 15, line 15, set of PRTs is obtained using the technique described in the reference which corresponds to the set of granted resources]; means for mapping a set of data to a first subset of the plurality of tones outside of the predetermined sequence of PRTs [Col. 40, line 62 – Col. 41, line 49, a first set of data is mapped to resources outside of the predetermined sequence of PRTs]; means for mapping a set of PRTs to a second subset of the plurality of tones within the predetermined sequence of PRTs [Col. 40, line 62 – Col. 41, line 49, a second set of data is mapped to resources within the predetermined sequence of PRTs]; means for canceling at least one peak of a time domain representation of the first subset of the plurality of tones using a time domain representation of the second subset of the plurality of tones [Col. 41, line 54 – Col. 42, line 2, peak signals are eliminated in time domain using clipping algorithm]; and means for transmitting a transmitted waveform comprising the first subset of the plurality of tones and the second subset of the plurality of tones [Col. 41, lines 43-49, waveform comprising first and second subset of tones is transmitted].
Regarding claim 23, Abedi teaches an article of manufacture for use by a wireless communication apparatus in a wireless communication network, the article comprising: a non-transitory computer-readable medium having stored therein instructions executable by one or more processors of the wireless communication apparatus to: obtain a predetermined sequence of peak reduction tones (PRTs) corresponding to a set of granted resources comprised of a plurality of tones [Col. 14, line 57 – Col. 15, line 15, set of PRTs is obtained using the technique described in the reference which corresponds to the set of granted resources]; map a set of data to a first subset of the plurality of tones outside of the predetermined sequence of PRTs [Col. 40, line 62 – Col. 41, line 49, a first set of data is mapped to resources outside of the predetermined sequence of PRTs]; map a set of PRTs to a second subset of the plurality of tones within the predetermined sequence of PRTs [Col. 40, line 62 – Col. 41, line 49, a second set of data is mapped to resources within the predetermined sequence of PRTs]; cancel at least one peak of a time domain representation of the first subset of the plurality of tones using a time domain representation of the second subset of the plurality of tones [Col. 41, line 54 – Col. 42, line 2, peak signals are eliminated in time domain using clipping algorithm]; and transmit a transmitted waveform comprising the first subset of the plurality of tones and the second subset of the plurality of tones [Col. 41, lines 43-49, waveform comprising first and second subset of tones is transmitted].
Allowable Subject Matter
Claims 5-9, 14-18, 21, 22, 25 and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Agon (USPN 10,084,632) teaches determining a peak cancelation signal with a weighted peak reduction tone (PRT), where the weighted PRT is determined based on power spectral density of a clipping noise sample and power-limitation specific to the weighted PRT.  The processor uses the peak cancelation signal to reduce a peak-to-average power ratio (PAPR) of an orthogonal frequency division multiplexing (OFDM) symbol.  The processor determines a next peak cancelation signal for a subsequent OFDM symbol based on the peak cancelation signal.
Garg et al. (USPN 8,885,736) teaches constructing base time-domain compensation signal having predominant peak from a PAR reserved tones.  The PAR in data signal is reduced, using the constructed compensation signal.  The compensation signal scaled by a scale factor is subtracted from data signal.
Garg et al. (8,275,067) teaches performing a startup procedure for a DSL session having a handshake phase and a transceiver training phase; and using peak-to-average power ratio (PAR) reserved tones (PRT) to reduce PAR.  The handshake phase comprises determining upper frequency tones for PAR reduction; reserving the upper frequency tones as PRT; and transmitting an upper frequency index based on the upper frequency tones.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANDRAHAS PATEL whose telephone number is (571)270-1211. The examiner can normally be reached Monday - Thursday 7:30 - 17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Chandrahas B Patel/            Primary Examiner, Art Unit 2464